Title: From George Washington to William Fitzhugh, Sr., 2 July 1786
From: Washington, George
To: Fitzhugh, William Sr.



Dear Sir,
Mount Vernon 2d July 1786.

Your letter without date was handed to me last night by your servant. With one of your mares, he returns—the other I detain: the latter was among the very few which were early favoured by the Spaniard, but is not yet satisfied. The other, which went to Magnolio, my Groom seems confident is with foal, which is the reason of my sending her.
A female ass which I have obtained lately, has excited desires in the Jack, to which he seemed almost a stranger; making use of her as an excitement, I have been able to get several mares served, which otherwise would have gone uncovered by him this Season: this expedient, unluckily, was hit upon too late for me, as I had put almost the whole of my mares to Magnolio before it was tried; it will be practiced with your mare that is left, & I hope with success.
I have advised your Servant to try the mares he carries back by some horse in your neighbourhood, & if she should discover an inclination to him, to bring her to Magnolio when he returns for the other. If this should not happen before the latter end of this month when I shall send to Mr Reynolds for the ewe lambs, I will contrive your mare that far, unless you forbid it in the interim.
I am much obliged to my good friend Perry for the trouble he is about to take by his enquiries for ewe lambs for me; & will give him an answer the moment he advises me of the result, which I shall be enabled to do as soon as I hear from Genl Smallwoods Manager, who sent me word that there were a number of Lambs belonging to the Genls Estate, which he believed were to be disposed of; about which he was desired to enquire & to let me know when the Govr came into Charles Coty which has happened.
I am much obliged to you for the sample of Barley. Mine that I sowed this Spring is come to nothing; occasioned I believe by the continual rains.

I am very sorry to hear of your long confinement by the fall you got in this State, but glad to find you are begining to overcome it. With every good wish for Mrs Fitzhugh, yourself & family, I am Dear sir &c.

Geo: Washington

